  Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 1 of 38 PageID #:1339



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


SUSIE BIGGER, individually
and on behalf of those
similarly situated,
                                                       Case No. 17 C 7753
                        Plaintiff,
                                                  Judge Harry D. Leinenweber
            v.

FACEBOOK, INC.,

                       Defendant.



                       MEMORANDUM OPINION AND ORDER

     This   case     concerns     the    Client    Solutions        Manager       (“CSM”)

position at Facebook, Inc., and whether that role constitutes an

“overtime-exempt” position under the Fair Labor Standards Act

(“FLSA”) and Illinois Minimum Wage Law (“IMWL”). For the reasons

stated    herein,    Defendant’s      Motion    for     Summary      Judgment       (Dkt.

No. 48)     is      denied.      Plaintiff’s       Motion          for     Conditional

Certification of an FLSA collective action (Dkt. No. 45) is granted

in part and denied in part.

                                 I.     BACKGROUND

     Defendant      Facebook,     Inc.    (“Facebook”)        is    a    social     media

company.     It      generates        revenue      primarily            from      selling

advertisements      that   are    displayed       on    its   various          electronic

platforms. (Def.’s Statement of Facts (“SOF”) ¶ 5, Dkt. No. 57.)
  Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 2 of 38 PageID #:1340



Facebook     offers      its    clients       an   array     of    customization     and

monitoring      options    so    that    each      client    can    precisely     target

particular      demographics      in    its    advertisements.        (Id.)   Facebook

employs    an    array    of    advertising,        marketing,       and   engineering

professionals      to     shepherd       clients      through       the    process    of

implementing      a      Facebook       advertising         campaign.      (SOF    ¶ 6.)

Facebook’s sales structure is organized around industries (known

at Facebook as “verticals”) and sales teams (known as “pods”).

(SOF ¶ 7.)

     Facebook utilizes a compensation system in which employees

are hired at certain designations that indicate their role and

compensation level. For example, a manager in human resources might

be designated “M-2”: “M” for manager and “2” for second level.

(Hickman Dep. 40:8-17, Ex. A to Pl.’s Statement of Additional Facts

(“SOAF”), Dkt. No. 58-1.) This case concerns the “Individual

Contributor”      (“IC”)       (i.e.,     non-managerial)          designation.      (SOF

¶ 10.) An IC-1 is an Individual Contributor level 1, an IC-2 is an

Individual Contributor level 2, and so on. (Id.)

     This case concerns a particular position at Facebook — the

Client Solutions Manager (“CSM”) — whose origin lies in two prior

roles that Facebook has since eliminated. Prior to 2014, a sales

“pod” included, among other positions, an Account Manager and a

Media Solutions Manager (“MeSo”). (SOF ¶ 7.) Account Managers had



                                          - 2 -
  Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 3 of 38 PageID #:1341



a “sales role” in which they were responsible for “upselling”

Facebook products. (Hickman Dep. 43:3-22.) “Upselling” is a sales

technique in which a seller encourages the customer to purchase

additional items or upgrades to make a more profitable sale. (Id.)

Parties disagree over how exactly to characterize the MeSo role,

and the extent to which MeSos were overtime exempt. Facebook

contends that MeSos had a sales role as well as “more analytical”

duties that included planning, implementing, and optimizing the

performance of advertising campaigns. (Id. at 41:20-43:22.) In

contrast,    Plaintiff     claims    that    MeSos   performed     operational

duties, including data entry, troubleshooting bugs in ads, and

following up with clients on unpaid invoices. (Bigger Dep. 141:16-

149:21.) Plaintiff claims that Facebook classified all MeSos as

overtime exempt (Bigger Dep. 131:16-132:3); Facebook contends that

only MeSos at certain IC levels were exempt. (Hickman Dep. 36:21-

24.)

       Facebook hired Plaintiff Susie Bigger (“Bigger”) in April

2013 to work in its Chicago office as an Account Manager in the

Financial Services “vertical” (industry team). (SOF ¶ 14; Bigger

Dep. 74:1-5.) Bigger received an IC-4 designation, which rendered

her exempt from overtime compensation. (SOF ¶ 15.)

       In late 2013, the Account Manager and MeSo positions were

merged into a new role called Client Solutions Manager (“CSM”).



                                     - 3 -
  Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 4 of 38 PageID #:1342



(SOF ¶ 8.) Bigger was one of many who assumed that position. (SOF

¶ 16.) Some CSMs were classified as exempt and some as nonexempt.

(SOF ¶ 10.) CSMs at IC-1 and IC-2 are non-exempt, overtime eligible

positions, and CSMs at IC-3 and above are overtime exempt. (Id.)

Facebook employees at higher IC levels are expected to act with

increasingly     higher    levels    of   independence,      discretion,      and

autonomy. (SOF ¶ 10.)      However, the “core job responsibilities” of

a CSM are “the same” across all IC levels. (Hickman Dep. 61:22-

25.) Regardless of office location, all CSMs are employed full-

time    and   have   the    same    compensation      structure,      which       is

approximately 75% base salary plus 25% commission based on sales

quotas. (Hickman Dep. 51:20-25, 87:19-25.)

       Bigger retained her IC-4 designation when she became a CSM.

(SOF ¶ 15.) Plaintiff claims she worked an average of 60 hours per

week as a CSM. (Bigger Dep. 336:5-7.) Due to her IC-4 designation,

Facebook classified her as exempt and did not pay her overtime.

(Id.)

       Plaintiff filed suit against Facebook on October 27, 2017, on

behalf of herself and other similarly situated CSMs. Plaintiff

claims that Facebook wrongly classified her, and all other IC-3

and IC-4 CSMs, as overtime exempt. She brings two counts: (1) a

putative 29 U.S.C. § 216(b) collective action for violating the

FLSA’s overtime provisions, and (2) a putative Federal Rule of



                                     - 4 -
  Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 5 of 38 PageID #:1343



Civil Procedure 23 class action for violating the IMWL’s overtime

provisions. Plaintiff defines her putative FLSA collective as

follows:

     All individuals who were employed by Facebook as Client
     Solutions Managers at level IC-3 or IC-4 at any location
     in the United States during the period from three years
     prior to the entry of the conditional certification
     order, and as extended by stipulation of the parties, to
     the present.

     Bigger    now    moves    for     conditional    certification     of    her

proposed FLSA collective. Facebook moves for summary judgment,

contending that it cannot be held liable under the FLSA and IMWL

as a matter of law. The Court will begin with its analysis of

Facebook’s summary judgment motion.

                            II.    SUMMARY JUDGMENT

                         A. Incomplete Discovery

     As a preliminary matter, Plaintiff contends that Facebook’s

summary    judgment   motion      is   premature.    The   parties   originally

planned to conduct discovery in two phases, with one phase to

precede and another to follow Plaintiff’s Motion for Conditional

Certification, as is customary in FLSA collective actions.                (Pl.’s

Resp. to Def.’s Mot. for Summ. J. at 9, Dkt. No. 56; Decl. of

Teresa Becvar, Ex. A to Pl.’s Resp. to Def.’s Mot. for Summ. J.,

Dkt. No. 56-1.) To that end, Plaintiff deposed two current Facebook

employees—Nicolle     Hickman      and   Ginger   Melrose—in    October      2018.

Facebook deposed Bigger immediately thereafter. As far as the Court


                                       - 5 -
  Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 6 of 38 PageID #:1344



can tell, those three are the only depositions that have taken

place to date. More importantly, they are the only depositions

that are presently on the record before the Court.

      Plaintiff filed her Motion for Conditional Certification on

November 8, 2018. On November 15, 2018, Facebook filed its Motion

for   Summary      Judgment,       apparently      to    Plaintiff’s       great

consternation,     as   Facebook    had   not   informed    her   that   it   was

planning to file such a motion. (See Becvar Decl.) Of course,

Facebook was under no obligation to keep Plaintiff abreast of its

case strategy.

      Plaintiff argues that Facebook’s summary judgment motion is

premature because discovery is not complete in this case. But

procedurally, the motion is timely. The federal rules do not

require   that   discovery     always     be complete (or     even    underway)

before summary judgment can be granted. Larsen v. Elk Grove Vill.,

Ill., 433 F. App’x 470, 472 (7th Cir. 2011).             FED. R. CIV. P. 56(b)

allows a party to file a motion for summary judgment “at any time”

until 30 days after the close of discovery, unless the court orders

otherwise. FED. R. CIV. P. 56(b). Because discovery has not closed,

and the Court has not issued any restrictions on when parties may

file for summary judgment, Facebook’s Motion is properly before

the Court.




                                     - 6 -
     Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 7 of 38 PageID #:1345



         In Plaintiff’s response to Facebook’s Motion for Summary

Judgment, she invokes Rule 56(d), arguing that the Court must deny

or    continue     Facebook’s         summary     judgment       motion   in    order       for

Plaintiff to conduct further discovery before responding. Under

Rule 56(d), if a nonmovant shows by affidavit or declaration that,

for specified reasons, she cannot present facts essential to

justify her opposition, a court may: (1) defer considering the

motion      or   deny     it;   (2)       allow   time    to   obtain     affidavits        or

declarations         or   to    take      discovery;      or   (3)    issue     any    other

appropriate order. FED. R. CIV. P. 56(d). Plaintiff attached a

declaration by her counsel to her summary judgment response. (See

Becvar Decl.) The declaration sets forth the various documents

that     Facebook     has      yet   to    produce,      which    Plaintiff’s         counsel

believes      will    raise     a    genuine      issue   of     material      fact    as    to

Facebook’s exemption defenses. (Becvar Decl. ¶ 7.) Plaintiff’s

counsel also names individuals that Plaintiff has yet to depose

who she believes could also raise a genuine issue of material fact.

(Becvar Decl. ¶ 8.)

        Facebook     argues      that      Plaintiff’s     Rule      56(d)    argument       is

unavailing because she has, to this day, not made any motion under

that rule. The Seventh Circuit has made clear that Rule 56(d)

requires a motion. See Deere & Co. v. Ohio Gear, 462 F.3d 701, 706

(7th Cir. 2006) (“When a party thinks it needs additional discovery



                                             - 7 -
    Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 8 of 38 PageID #:1346



in order to oppose a motion for summary judgment … Rule 56(f) [now

Rule 56(d)] provides a simple procedure for requesting relief:

move for a continuance and submit an affidavit explaining why the

additional discovery is necessary.”); Farmer v. Brennan, 81 F.3d

1444, 1449 (7th Cir. 1996) (“When a party is unable to gather the

materials required by Rule 56(e), the proper course is to move for

a      continuance        under Rule 56(f)         [now      Rule      56(d)].”).

A Rule 56(d) motion “must state the reasons why the party cannot

adequately respond to the summary judgment motion without further

discovery and must support those reasons by affidavit.” Ohio Gear,

462 F.3d at 706. The preceding opinions refer to an earlier version

of Rule 56, in which the current 56(d) provision was located in

56(f). Because no substantive change to this provision occurred

when the rest of Rule 56 was rewritten, cases applying Rule 56(f)

remain controlling authority. See 10B Fed. Prac. & Proc. Civ.

§ 2741 (4th ed.).

       Plaintiff has not made any motion under Rule 56(d), which

constitutes procedural error. See Spierer v. Rossman, No. 1:13-

CV-00991, 2014 WL 4908023, at *7 (S.D. Ind. Sept. 30, 2014)

(finding that plaintiffs committed procedural error by filing

a Rule 56(d) affidavit contemporaneously with their response to

summary judgment, rather than requesting 56(d) relief instead of

responding to the summary judgment motion), aff'd, 798 F.3d 502



                                       - 8 -
  Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 9 of 38 PageID #:1347



(7th   Cir.   2015).    Thus,     Plaintiff’s     Rule   56(d)   arguments    and

declaration    are     not   properly    before    the   Court   and   will       be

disregarded. The Court will judge Facebook’s summary judgment

motion on the record as it stands.

                             B.    Legal Standard

       Summary judgment is appropriate where there is “no genuine

dispute as to any material fact.” FED. R. CIV. P. 56(a). A dispute

is “genuine” if the evidence would permit a reasonable jury to

find for the non-moving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). If the moving party satisfies its burden,

the non-movant must present facts to show a genuine dispute exists

to avoid summary judgment, which requires that she “do more than

simply show that there is some metaphysical doubt as to the

material facts.” Sarver v. Experian Info. Sols., 390 F.3d 969, 970

(7th Cir. 2004). When evaluating summary judgment motions, courts

must view the facts and draw reasonable inferences in the light

most favorable to the nonmovant.           Scott v. Harris, 550 U.S. 372,

378 (2007).    But the nonmovant “is only entitled to the benefit of

inferences supported by admissible evidence, not those ‘supported

by only speculation or conjecture.’”              Grant v. Trustees of Ind.

Univ., 870 F.3d 562, 568 (7th Cir. 2017).

                                    C.   FLSA




                                      - 9 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 10 of 38 PageID #:1348



     Under the FLSA, employers must pay their workers overtime

wages for each hour worked in excess of 40 hours per week. 29

U.S.C. § 207. Overtime wages constitute payment of at least one

and half times the regular rate of pay. Id. There are exceptions

to the overtime wage requirement, and the burden is on the employer

to establish that an employee is covered by an exemption. Schaefer-

LaRose v. Eli Lilly & Co., 679 F.3d 560, 571 (7th Cir. 2012).

However,     the    Supreme      Court    recently    rejected    the    oft-cited

proposition that exemptions to the FLSA are construed narrowly

against the employers seeking to assert them. Encino Motorcars,

LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018). It held that FLSA

exemptions     should       be   given    a   “fair,”    rather   than    narrow,

interpretation. Id. Additionally, the evaluation of an FLSA claim

requires a “thorough, fact-intensive analysis of the employee’s

employment duties and responsibilities.” Blanchar v. Standard Ins.

Co., 736 F.3d 753, 756 (7th Cir. 2013) (citation omitted).

     Facebook claims that two FLSA exceptions are applicable to

Bigger’s work as a CSM: (1) the “highly compensated employee”

exception,    and     (2)    the   “bona      fide   administrative      capacity”

exception. The Court will discuss each in turn. And because both

Plaintiff and Defendant’s Local Rule 56.1 statements of undisputed

material      facts         contain        almost       exclusively       disputed




                                         - 10 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 11 of 38 PageID #:1349



characterizations about the nature of Bigger’s work, the Court

will directly cite to the relevant depositions when necessary.

                1.    Highly Compensated Employee Exception

      Facebook claims that Bigger was overtime-exempt under the

“highly compensated employee” exception to the FLSA. Under this

exception, a “high level of compensation is a strong indicator of

an employee’s exempt status.” 29 C.F.R. § 541.601. An employee who

receives a total annual compensation of at least $100,000 is exempt

from overtime if she “customarily and regularly perform[ed] any

one   or    more     of   the    exempt    duties    or   responsibilities       of   an

executive, administrative or professional employee.” Id. Facebook

claims that Bigger customarily and regularly performed the exempt

duties of an “administrative” employee. Bigger was paid over

$100,000 annually throughout her time at Facebook. (SOF ¶ 18.)

Thus,      Facebook       need   only     demonstrate       that   Bigger    regularly

performed one of the two types of duties of an administrative

employee: (1) performing work related to Facebook’s management or

general business operations; or (2) exercising discretion and

independent judgment with respect to matters of significance. 29

C.F.R. § 541.200; Silver v. Townstone Fin., Inc., No. 14-CV-1938,

2016 WL 4179095, at *4 (N.D. Ill. Aug. 8, 2016).

      An     employee       satisfies       the     first     category      of   exempt

administrative duties — work related to the employer’s management



                                          - 11 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 12 of 38 PageID #:1350



or general business operations — when she regularly performs work

“directly related to assisting with the running or servicing of

the business, as distinguished, for example, from working on a

manufacturing production line or selling a product in a retail or

service establishment.” 29 C.F.R. § 541.201(a). The distinction

between assisting with running the business and working on a

production    line    or    selling   a    product   is    referred   to   as   the

“production versus staff” dichotomy. See Defining and Delimiting

the     Exemptions    for    Executive,      Administrative,      Professional,

Outside Sales and Computer Employees, 69 FR 22122-01 (Apr. 23,

2004); Schaefer-LaRose v. Eli Lilly & Co., 679 F.3d 560, 574 n.22

(7th Cir. 2012). While the production versus staff dichotomy can

be difficult to apply in modern service and information industries,

id., it is one analytical tool courts can use to determine whether

work is directly related to management policies or general business

operations. Schaefer, 679 F.3d at 574 n.22.                 Additionally, FLSA

regulations provide an illustrative list of “functional areas” in

which     employees    frequently         qualify    for   the   administrative

exemption, which includes advertising and marketing.                   29 C.F.R.

§ 541.201(b). Facebook contends that Bigger regularly performed

several types of work related to Facebook’s management or general

business operations: (1) promoting sales, (2) marketing, and (3)

consulting.



                                      - 12 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 13 of 38 PageID #:1351



             a.    Administrative Duties: Promoting Sales

       Facebook first argues that Bigger regularly “promoted sales,”

which the Seventh Circuit has indicated is an administrative duty.

See Schaefer, 679 F.3d at 574, 577. In Schaefer-LaRose v. Eli Lily

& Co., 679 F.3d 560 (7th Cir. 2012), the Seventh Circuit concluded

that    pharmaceutical      sales   representatives       fall    within     the

administrative exemption to the overtime requirements of the FLSA.

Id.    at   562.    The    court    found    that    pharmaceutical        sales

representatives’ work is directly related to the general business

operations of their company because they “neither produce the

employers’ products nor generate specific sales, but service the

production and sales aspects of the business by communicating the

employers’ message to physicians.” Id. at 576-77. Schaefer differs

from this case in a key respect. Critical to the Schaefer court’s

holding was the fact that, due to strict federal law and medical

ethics requirements, pharmaceutical sales representatives do not

actually    sell   any    pharmaceuticals    to   physicians,     nor   do   the

physicians upon whom they call actually buy any pharmaceuticals.

Id. at 562-63, 575 n. 23 (noting that the sales reps “do not make

individual sales” and the “circumstances of pharmaceutical work

[are] somewhat unusual, as far as sales and marketing go”).

       Plaintiff argues that rather than “promoting sales,” she made

sales, which is not an administrative employee’s task. She cites



                                    - 13 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 14 of 38 PageID #:1352



Reiseck v. Universal Communications of Miami, Inc., 591 F.3d 101

(2d Cir. 2010), in which the Second Circuit considered the FLSA

overtime lawsuit of a plaintiff who worked as an advertising

salesperson for a free magazine. Reiseck, 591 F.3d at 103. That

court   concluded    that       an    employee      making      sales    to   individual

customers is a salesperson — not an administrative employee — for

purposes of the FLSA. Id. at 107. In reconciling the differences

between Schaefer and Reiseck, the Seventh Circuit emphasized that

the Reiseck plaintiff was involved in “routine individual sales,”

unlike the Schaefer plaintiffs. Schaefer, 679 F.3d at 575 n.23.

     Plaintiff      contends         that    her    work   at     Facebook     was    more

comparable to the Reiseck plaintiff than the Schaefer plaintiffs.

Facebook’s business model is similar to the free magazine at issue

in Reiseck. Facebook provides its social media platforms to users

on a complimentary basis, and advertising sales constitute the

majority of its revenue. See Reiseck, 591 F.3d at 103. The Seventh

Circuit’s     analysis         of    Reiseck     suggests       that    if    Facebook’s

advertising    constitutes           its    “product,”     and     Bigger     sold   that

“product,” she would be a salesperson for FLSA purposes. See

Schaefer, 679 F.3d at 575 n.23. Furthermore, Plaintiff underscores

that “when an employee is engaged in the core function of a

business,     his   or    her       task    is     not   properly       categorized    as

administrative.”         Id.    at    574    (finding      that     plaintiffs’       work



                                           - 14 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 15 of 38 PageID #:1353



supports    the    pharmaceutical         company’s       core    function      but    is

distinct from it). Therefore, if advertisements are the core

function of Facebook’s business (as they appear to be from the

record), and Bigger sold those ads, she was engaged in the core

function of Facebook’s business. Id.

     The    material       facts   as    to    whether    Bigger       made    sales   or

“promoted” sales are in dispute. Facebook admits that its business

is   the    sale    of     advertising.        (SOAF     ¶ 1.)       Nicolle    Hickman

(“Hickman”), Facebook’s Federal Rule of Civil Procedure 30(b)(6)

designated deponent, is an “HR programs lead” for Facebook’s sales

and marketing division. (Hickman Dep. 14:7-21.) Hickman testified

that Facebook is an “advertising business” and “the product [it]

sell[s]     is    advertising.”         (Id.   at      18:1-9.)      Hickman    further

testified that, prior to the reorganization of its sales team

structure    in    2013,    Facebook      used    to    have   two     separate   sales

divisions: “direct sales” and “mid market sales.” (Id. at 42:19-

25; 45:9-23.) Bigger worked in a client-facing sales division.

(Id. at 17:23-18:13.) Hickman testified that CSMs have “sales

quotas,” and cannot determine the pricing for Facebook products.

(Id. at 54:12-20; 55:7-8.)

     Facebook’s       summary      judgment         briefing      is    replete       with

corporate jargon that attempts to obscure the issue of whether

Bigger made sales. (See Def.’s Mot. for Summ. J. at 4, Dkt. No. 49



                                         - 15 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 16 of 38 PageID #:1354



(stating that the purpose of Bigger’s job was “promoting the sale

of Facebook’s panoply of digital marketing product offerings to

advertisers”).)         But   ultimately,    Facebook       admits    that   Bigger’s

responsibilities included making sales. (See SOAF § 3; Hickman

Dep.   at   88:11-20.)        Hickman    testified     further       that    CSMs   are

“responsible for sales with existing clients… [CSMs and Client

Partners    are]    actually      both     sales    which    is   why    they’re     on

commission    plans.”         (Hickman    Dep.     88:6-10.)      Ultimately,       the

Schaefer opinion was specific to “the particular jobs at issue

here in this particular industry,” id. at 575 n.23, and the

undisputed facts are insufficient to show that Bigger’s work at

Facebook is similar enough to that of the pharmaceutical sales

reps in Schaefer. Thus, a triable issue of fact remains regarding

Defendant’s “promoting sales” theory.

                   b.    Administrative Duties: Marketing

       Facebook    also       argues     that     Bigger     regularly       performed

marketing and consulting work, which generally constitute exempt

administrative duties. 29 C.F.R. § 541.201(b). Bigger disputes

this characterization. (SOAF ¶ 2.) Bigger claims that, rather than

performing marketing and consulting tasks, she performed more rote

“operational tasks” like data entry (SOAF ¶ 7); billing clients

(SOAF ¶ 6); coordinating client meetings, parties, and meals (SOAF




                                         - 16 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 17 of 38 PageID #:1355



¶ 15);   and   ordering    and    delivering    “swag”     (Facebook    branded

merchandise) (id.).

     First, the Court finds that a genuine issue of material fact

exists as to whether Bigger did marketing work. Neither the FLSA

regulations nor the parties define “marketing.” Facebook only

identifies     one   specific    marketing   duty   that    Bigger     had:   she

“develop[ed] marketing plans” for Facebook’s clients by engaging

“cross functional partners” within Facebook and doing some of her

own “internal digging and sleuthing to find material.” (Def.’s

Mot. for Summ. J. at 5 (citing SOF ¶¶ 38-39)). Bigger counters

that she did not “develop marketing plans,” but merely pulled

advertising templates from Facebook’s internal repositories to

show to clients. (SOF ¶ 39.) Additionally, Hickman testified that

the sales group Bigger worked in was distinct from Facebook’s

separate Business Marketing Group. (Hickman Dep. 18:14-19:15.) And

in its Motion for Summary Judgment, Facebook characterized one of

Bigger’s duties as “liais[ing]” between clients and Facebook’s

“marketing sciences team.” (Def.’s Mot. for Summ. J. at 9.) Thus,

Facebook’s own submissions suggest that Facebook’s marketing work

took place in a different department, of which Bigger was not a

part. As such, a factual dispute exists about whether Bigger did

marketing work. Facebook’s argument fails.




                                    - 17 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 18 of 38 PageID #:1356



                   c.   Administrative Duties: Consulting

        Facebook   next    argues    that    Bigger     had    a    “multi-faceted

advisory/consultative role” at Facebook. (Def.’s Mot. for Summ. J.

at 13.) FLSA regulations provide that acting as an adviser or

consultant to an employer’s clients may constitute administrative

duties. 9 C.F.R. § 541.201(c).            Facebook adopts Miriam-Webster’s

definition of consultant—providing professional or expert advice

— and asserts that Bigger was a consultant because “she gave

clients advice and recommendations about their advertising spend

on Facebook.” (Def.’s Mot. for Summ. J. at 13.)                      Facebook also

cites to Verkuilen v. MediaBank, LLC, 646 F.3d 979 (7th Cir. 2011),

which concerned an account manager at a software company. In that

case,    the   plaintiff    did     not   make    individual       sales;   she   was

responsible for working with the company’s software engineers to

determine how software could be adapted to customer’s specific

needs. Verkuilen, 646 F.3d at 982.               The court found the plaintiff

was a “specialist” and had a “consulting role,” and was exempt

from overtime under the administrative exception. Id. at 982-83.

Verkuilen is instructive in considering whether an FLSA plaintiff

does “consultant” work, but as explained below, the relevant facts

for this determination are in dispute.

        Facebook’s “consultant” argument is largely duplicative of

its “promoting sales” claim. (See Def.’s Mot. for Summ. J. at 13



                                      - 18 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 19 of 38 PageID #:1357



(stating that Bigger’s primary duty was to “promote the sale of

Facebook’s suite of advertising products through consultation with

its clients.”).) The facts that Facebook points to in support of

its consultant argument all describe the same essential pattern:

to the extent Bigger was “advising” or “consulting” clients, such

activities were in furtherance of her role selling, or upselling,

Facebook “products” (ads). (SOF ¶¶ 26, 28, 31, 43, 50-52, 61.) The

facts do not suggest that Bigger was consulting on advertising

campaigns—Facebook’s clients had their own advertising agencies.

(SOF § 41.) And the “expertise” Facebook claims Bigger had was

knowing the scope of Facebook’s advertising offerings and matching

those products to the clients’ needs. (SOF ¶ 27.). This argument

is unavailing. If being familiar with the employer’s clients’ needs

and the employer’s product list makes one a consultant, every

employee who made sales would be a consultant. As the Court has

already explained, whether Bigger was making sales or merely

promoting them is in dispute. Because Facebook argues that Bigger’s

“consulting” work was intertwined with promoting sales, its claim

is premised on disputed material facts, and fails.

          d. Administrative Duties: Exercising Discretion

     Facebook next contends that Bigger regularly performed work

in the second category of administrative duties: “exercis[ing]

discretion and independent judgment with respect to matters of



                                    - 19 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 20 of 38 PageID #:1358



significance.” 29 C.F.R. § 541.200. Discretion and independent

judgment implies that the employee “has authority to make an

independent choice, free from immediate direction or supervision.”

29 C.F.R. § 541.202(c); Blanchar v. Standard Ins. Co., 736 F.3d

753, 757 (7th Cir. 2013). However, this prong does not require

that the employee’s decisions “have a finality that goes with

unlimited   authority     and   a   complete   absence      of   review.”   Id.;

Blanchar, 736 F.3d at 758. Facebook argues that Bigger performed

many tasks that satisfy this standard, which can be distilled to:

(1) making recommendations to clients about how best to allocate

their advertising dollars, (2) deciding what information to relay

between clients and other internal Facebook employees, and (3)

creating finished products that were presented to clients.

     Bigger disputes Facebook’s characterization of her work and

argues that to the extent she made recommendations to clients, she

merely   presented    materials     that     she   pulled    from   Facebook’s

repositories of examples of advertising products. (See Bigger Dep.

123:9-20 (“I was not coming up with the solutions. I was not

creating the solutions. It was all things that had been provided

to us by vertical managers, product managers, industry experts,

engineers, measurement teams.”); 126:11-19 (“many of the tasks…

were already written down, and we had manuals and we had scripts

and we had templates to follow”).)             Further, Bigger emphasizes



                                    - 20 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 21 of 38 PageID #:1359



that she did not have authority to make independent choices, as

all strategic decisions were made “at the team level,” and Bigger’s

supervisor required her to get his approval at all phases of a

task. (SOAF §§ 25, 26.) Facebook admits that Bigger did not have

the ability to change or create advertising products or solve

complex business issues. (SOAF § 19.) However, at one point in her

deposition, Bigger stated that she produced client-ready reports

“to some degree.” (Bigger Dep. 321:8-10.) Thus, it appears that

Bigger’s work involved some amount of discretion; however, it is

unclear whether she exercised that discretion “customarily and

regularly” (defined by FLSA regulations as work normally and

recurrently performed every workweek, not isolated or one-time

tasks, 29 C.F.R. § 541.701) and about matters of significance.

Construing the record in the light most favorable to the Bigger,

the facts are not sufficiently clear to find that Bigger had the

requisite discretion as a matter of law. Scott v. Harris, 550 U.S.

372, 378 (2007).

     Defendant cites the Seventh Circuit’s decision in Blanchar v.

Standard Insurance Company, 736 F.3d 753 (7th Cir. 2013), to

support its contention that Bigger had discretion on matters of

significance. The court held in Blanchar that the “Director of

Sales/Product     Manager”     for     an     insurance    company     was    an

administrative employee and thus exempt from the FLSA’s overtime



                                     - 21 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 22 of 38 PageID #:1360



provisions. Blanchar, 736 F.3d at 759. The Blanchar plaintiff did

not make sales; rather, he “promoted sales” as did the Schaefer

plaintiffs. Id. at 757. The court found the following duties

constituted discretion: promoting sales; training and advising the

sales staff; scripting talking points for consultants to use;

working largely alone, and meeting with his supervisor only once

a year; and using materials he made himself in presentations. Id.

at 758. The case Defendant cites is factually inapposite.

     In reaching its decision, the Blanchar court also considered

the FLSA regulations, which list factors for courts to consider

when determining whether an employee exercised discretion with

respect to matters of significance. Id. at 757 (citing 29 C.F.R.

§ 541.202(b)).      Factors     include   whether    the   employee    provides

consultation or expert advice to management; whether the employee

has authority to formulate, interpret, or implement management

policies or operating practices; and whether the employee has

authority   to     waive   or   deviate   from   established     policies    and

procedures without prior approval). Facebook does not contend that

Bigger’s    work     satisfies     any    of   the   § 541.202(b)      factors.

Additionally, the Blanchar court looked to the Department of

Labor’s 2004 final rule and found that courts can also consider

factors set forth therein when assessing discretion. Id. at 758

(citing Defining and Delimiting the Exemptions for Executive,



                                    - 22 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 23 of 38 PageID #:1361



Administrative,      Professional,       Outside     Sales     and     Computer

Employees, 69 FR 22122-01 (Apr. 23, 2004)). Those factors include

the   employee’s     personnel      responsibilities;        advertising      or

promotion work; freedom from direct supervision; authority to set

budgets; duty to anticipate competitive products or services and

distinguish them from competitor’s products or services; and duty

to troubleshoot or problem-solve on behalf of management. 69 FR

22122-01. Some of these factors may cut in Bigger’s favor, and

some against. Regardless, Facebook failed to measure Bigger’s work

against those factors.         Thus, under Blanchar, there remains a

genuine dispute of material facts as to Bigger’s discretion.

      Accordingly, Facebook fails to establish that Plaintiff is

overtime exempt under the highly compensated employee test.

          2.   Bona Fide Administrative Capacity Exception

      As an alternative to the highly paid employee test, Defendant

seeks to establish that Bigger is exempt from the FLSA’s overtime

requirements because she was employed in a “bona fide . . .

administrative . . . capacity.” 29 U.S.C. § 213(a)(1). To prove

that this exemption applies, Facebook must establish: (1) Bigger

was compensated at least $455 per week on a salary basis; (2) her

primary duty entailed office or non-manual work directly related

to the management or general business operations of the employer

or the employer’s customers; and (3) her primary duty included the



                                    - 23 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 24 of 38 PageID #:1362



exercise of discretion and independent judgment with respect to

matters of significance. 29 C.F.R. § 541.200. The Court need not

perform this inquiry now. Defendant failed to establish that Bigger

regularly performed either of those two duties as a matter of law.

Thus, the Court denies Facebook’s Motion for Summary Judgment on

Bigger’s FLSA claims.

                                    B.    IMWL

     The Illinois Minimum Wage Law provides the same overtime wage

protections to hourly workers as the FLSA. See 820 ILCS § 105/4a.

As a result of their common purpose and similar language, the two

statutes   generally      require    the   same    analysis. See       Driver   v.

AppleIllinois, LLC, 917 F. Supp. 2d 793, 798 (N.D. Ill. 2013)

(citing Condo v. Sysco Corp., 1 F.3d 599, 601 n.3, 605 (7th Cir.

1993)). However, the IMWL applies the administrative exemption “as

defined by or covered by the [FLSA] and the rules adopted under

that Act, as both exist on March 30, 2003.” 820 ILCS § 105/4a

(emphasis added). Thus, for Facebook to prevail on summary judgment

of the IMWL claim, it must establish that Plaintiff is overtime

exempt under the FLSA exemptions that existed as of March 30, 2003.

Zelenika v. Commonwealth Edison Co., No. 09 C 2946, 2012 WL

3005375, at *14 (N.D. Ill. July 23, 2012).

     As the Seventh Circuit explained in Kennedy v. Commonwealth

Edison   Company,   410    F.3d     365   (7th   Cir.   2005),   the    old   FLSA



                                     - 24 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 25 of 38 PageID #:1363



regulations had a “long test” and a “short test” to determine

whether an employee fell within the administrative exception.

Kennedy, 410 F.3d at 370. The short test, which applies to high

salaried employees, would apply to Bigger. See id.; 29 C.F.R.

§ 541.214 (2003). The short test is similar to FLSA’s current bonda

fide administrative capacity test, but it is not identical. For

example, the short test does not specify that an employee had to

exercise discretion “with respect to matters of significance,” as

the   current    test     does.    29    C.F.R.    § 541.200.       Regulations

interpreting the short test explained that “the discretion and

independent judgment exercised must be real and substantial, that

is,   they   must    be    exercised     with     respect    to     matters   of

consequence.”    Zelenika,     2012     WL   3005375,   at   *15;    29   C.F.R.

§ 541.207(d)(1) (2003). The old regulations further distinguished

between the exercise of such discretion and “the use of skill in

applying techniques, procedures, or specific standards.” Id. Of

potentially particular relevance to Bigger, the old regulations

explained that “[a]n employee who merely applies his knowledge in

following prescribed procedures or determining which procedure to

follow . . . is not exercising discretion and independent judgment

within the meaning of § 541.2.” See 29 C.F.R. § 541.207(c)(1)

(2003); Zelenika, 2012 WL 3005375, at *15.




                                    - 25 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 26 of 38 PageID #:1364



     Defendant did not address the relevant IMWL standards in its

motion, but instead assumed that the short test is identical to

the bona fide administrative capacity exception in the current

regulations.    Even   if   the   Court    assumes    these    two     tests   are

coextensive, Facebook failed to establish as a matter of law that

Plaintiff was a bona fide administrative employee under the FLSA.

Therefore, Facebook’s Motion for Summary Judgment on the IMWL claim

fails.

                   III.   FLSA CONDITIONAL CERTIFICATION

                            A.    Legal Standard

     The FLSA authorizes employees to bring a “collective action”

against   an   employer     for   violations     of   the     FLSA’s    overtime

provisions, on behalf of themselves and other employees “similarly

situated.” 29 U.S.C. § 216(b). FLSA lawsuits do not proceed as

traditional Rule 23 class actions. Instead, they proceed as “opt-

in representative actions,” or collective actions. Schaefer v.

Walker Bros. Enters., 829 F.3d 551, 553 (7th Cir. 2016); 29 U.S.C.

§ 216(b). A prospective member of the collective action may “opt-

in” by filing a written consent form in the court where the action

is brought; a person who does not opt-in is not part of the FLSA

collective action and is not bound by the court’s decision. Garcia

v. Salamanca Grp., Ltd., No. 07 C 4665, 2008 WL 818532, at *2 (N.D.

Ill. Mar. 24, 2008). A district court has wide discretion to manage



                                    - 26 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 27 of 38 PageID #:1365



collective actions. Alvarez v. City of Chicago, 605 F.3d 445, 449

(7th Cir. 2010) (citation omitted).

     The Seventh Circuit has not articulated a procedure for

determining whether an FLSA lawsuit should proceed as a collective

action. Nor has it set forth criteria for determining whether

employees are “similarly situated.” Pfefferkorn v. PrimeSource

Health Grp., LLC, No. 17-CV-1223, 2019 WL 354968, at *2 (N.D. Ill.

Jan. 29, 2019). Courts in this District, however, have used a two-

step process. Id. The first step is “conditional certification,”

in which a plaintiff must make a “modest factual showing” that she

and similarly situated employees were “victims of a common policy”

that violated the FLSA. Id. At this step, Plaintiff needs only to

clear a “low bar” to meet her burden. Id. (citation omitted);

Howard v. Securitas Security Services, USA Inc., No. 08 C 2746,

2009 WL 140126, at *5 (N.D. Ill. Jan. 20, 2009) (“[T]he court looks

for no more than a ‘minimal showing’ of similarity.”); Rottman v.

Old Second Bancorp, Inc., 735 F. Supp. 2d 988, 990 (N.D. Ill. 2010)

(finding that the similarly situated standard is a liberal one,

which   “typically    results    in   conditional     certification”       of     a

collective) (citation omitted).

     After the parties complete discovery, the court conducts the

second, more stringent step of the inquiry. Id. at 990. At that

point the court knows which employees will be part of the class



                                    - 27 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 28 of 38 PageID #:1366



and it must “reevaluate the conditional certification to determine

whether there is sufficient similarity between the named and opt-

in plaintiffs to allow the matter to proceed to trial on a

collective basis.” Id. (citation omitted). The second step imposes

more demanding requirements on plaintiffs, id., but is not yet

relevant at this stage.

                               B.   Discussion

     Plaintiff seeks conditional certification of the following

collective:

     All individuals who were employed by Facebook as Client
     Solutions Managers at level IC-3 or IC-4 at any location
     in the United States during the period from three years
     prior to the entry of the conditional certification
     order, and as extended by stipulation of the parties, to
     the present.

     The   parties    have    entered    into    two   independent      tolling

agreements, which extend the limitations period for the claims of

prospective    collective     members    an   additional     111   days.    (See

Tolling Agreements, Dkt. No. 22, 34.)

                         1.   Scope of Collective

     Facebook contends that the scope of Plaintiff’s proposed

collective must be narrowed to exclude all individuals who had

arbitration clauses and class action waivers in their employment

contracts. By Facebook’s estimate, at least 252 of the CSMs who

Plaintiff seeks to include in her collective — over half the

potential collective — executed arbitration agreements and class


                                    - 28 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 29 of 38 PageID #:1367



action waivers with Facebook. (Hickman Declaration, Ex. 1 to Def.’s

Resp. to Pl.’s Mot. for Cond. Cert., Dkt. No. 54-1.) Therein,

Facebook alleges, the CSMs agreed to arbitrate individually all

claims for “non-payment, incorrect payment, or overpayment of

wages . . . whether such claims be pursuant to . . . any federal,

state, or municipal laws concerning wages . . . failure to pay

wages . . . and/or any other claims involving employee compensation

issues.” (Arbitration Agreements, Ex. A, B to Ex. 1 to Def.’s Resp.

to Pl.’s Mot. for Cond. Cert.) The Supreme Court has held that

district courts have discretion to implement 29 U.S.C. § 216(b)

collective    actions      by    facilitating      notice     to    “potential

plaintiffs.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165,

169-71 (1989). Facebook argues that because many of the individuals

in Bigger’s putative collective are barred from litigating the

claims at issue in her case, they are not “potential plaintiffs”

and should not be sent notice.

     There   is   inherent      conflict   between    the   “liberal    federal

policy favoring arbitration agreements,” Epic Sys. Corp. v. Lewis,

138 S. Ct. 1612, 1621 (2018) (citation omitted), and the “modest

factual showing” that a plaintiff must make to obtain conditional

certification under the FLSA, Pfefferkorn v. PrimeSource Health

Grp., LLC, No. 17-CV-1223, 2019 WL 354968, at *2 (N.D. Ill.

Jan. 29, 2019) (describing the “similarly situated” burden as a



                                    - 29 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 30 of 38 PageID #:1368



“low    bar”   at   step   one).    Courts     must   “rigorously”      enforce

arbitration agreements according to their terms. Epic Sys. Corp.,

138 S. Ct. at 1621. And the Federal Arbitration Act (“FAA”)

provides that an arbitration clause “shall be valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract.” 9 U.S.C. § 2.

       Federal district courts are divided over whether notice of a

collective     action   may   be   sent   to   employees   with    arbitration

agreements, and only one appellate court has weighed in on the

issue thus far. See In re JPMorgan Chase & Co., 916 F.3d 494, 499

n.6 (5th Cir. 2019) (collecting cases and laying out the various

approaches district courts have taken on this matter). The Fifth

Circuit recently held that district courts cannot send notice to

an employee with a valid arbitration agreement unless the record

shows that nothing in the agreement would prohibit that employee

from participating in the collective action. Id. at 501. Facebook

urges the Court to follow the Fifth Circuit’s decision. There are

several   countervailing      considerations,     however,     that   lead   the

Court to hold otherwise.

       First, Facebook has not moved the Court to compel arbitration,

and it cannot do so presently. This is because Bigger, the only

plaintiff in this case, did not sign an arbitration agreement.

Whether parties have agreed to submit a particular dispute to



                                    - 30 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 31 of 38 PageID #:1369



arbitration is typically an issue for judicial determination.

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002). In

Zurich American Insurance Company v. Watts Industries, 466 F.3d

577, 580 (7th Cir. 2006), the Seventh Circuit held that a party

moving   to   compel    arbitration    must   show    that:   (1)   a   written

agreement to arbitrate exists; (2) the dispute at issue is within

the scope of that agreement; and (3) the other party has refused

to arbitrate. In its response to Bigger’s motion for conditional

certification, Facebook asserts that these elements have been met,

and its arbitration agreements are enforceable.

     The contracts Facebook urges the Court to enforce are between

Facebook and third parties not before the Court. Federal courts

cannot issue advisory opinions. Golden v. Zwickler, 394 U.S. 103,

108 (1969). Thus, Facebook’s argument is premature at this stage.

See Weckesser v. Knight Enterprises S.E., LLC, No. 2:16-CV-02053,

2018 WL 4087931, at *3 (D.S.C. Aug. 27, 2018) (“The potential opt-

in plaintiffs allegedly subject to arbitration agreements have not

yet joined this action, and the Court therefore has no ability to

determine     whether    any   potential      arbitration      agreement     are

enforceable against them.”).

     Second, the enforceability of arbitration contracts must be

adjudicated on the merits, and the Court “does not make merits

determinations” at the conditional certification stage. Briggs v.



                                    - 31 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 32 of 38 PageID #:1370



PNC Fin. Servs. Grp., Inc., No. 15-CV-10447, 2016 WL 1043429, at

*2 (N.D. Ill. Mar. 16, 2016) (citing Bergman v. Kindred Healthcare,

Inc., 949 F. Supp. 2d 852, 855–56 (N.D. Ill. 2013)). Courts have

certified collective actions and sent notice to employees who

signed arbitration agreements, based on the proposition that the

agreements might be unenforceable. See Romero v. La Revise Assocs.,

L.L.C., 968 F. Supp. 2d 639, 647 (S.D.N.Y. 2013) (“[D]efendants’

proposal essentially amounts to an invitation for the Court to

adjudicate the validity of the arbitration agreements. But . . .

this sort of merits-based determination should not take place at

the first stage of the conditional collective action approval

process.”); Hanson v. Gamin Cargo Control, Inc., No. 4:13-CV-0027,

2013 WL 12107666, at *2 (S.D. Tex. Aug. 9, 2013) (authorizing

notice because “plaintiffs do not know who is and who is not

subject to [an arbitration] agreement, and have not conceded that

valid and legal arbitration agreements cover the dispute at hand”).

      Furthermore, whether parties have an enforceable arbitration

agreement, and whether that agreement covers the dispute at issue,

is determined by state law principles of contract formation.

Zurich, 466 F.3d at 580. The parties have not briefed which state

law   they   believe   applies    to   the   arbitration     agreements.     And

Facebook     admits    that   there    are    two   different      arbitration

agreements that could apply to the potential opt-in plaintiffs



                                    - 32 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 33 of 38 PageID #:1371



(Exs. A, B to Ex. 1 to Def.’s Resp. to Pl.’s Mot. for Cond. Cert.),

though the Court does not know whether opt-in plaintiffs will

ultimately bring in neither, one, or both of the agreements. Thus,

the Court has insufficient information before it to judge the

validity of the arbitration agreements.

       The Court will determine whether to exclude CSMs who signed

arbitration agreements at the conclusion of discovery, when it can

properly analyze the validity of any arbitration agreements to

which the opt-in plaintiffs may be party. See Ali v. Sugarland

Petroleum, 2009 WL 5173508, at *4 (S.D. Tex. Dec. 22, 2009). At

that time, Facebook may move to decertify the case or divide the

class into subclasses. Nehmelman v. Penn Nat. Gaming, Inc., 822 F.

Supp. 2d 745, 751 (N.D. Ill. 2011). Nothing in this Opinion should

be construed as affecting Facebook’s ability to seek dismissal,

prior to the second stage of the two-part inquiry, of the claims

of any plaintiffs with valid arbitration agreements who join the

action.

       Defendant next argues that Bigger’s putative collective must

be narrowed to exclude all CSMs who made less than $100,000

annually, as those CSMs are not sufficiently similarly situated to

Bigger. Defendant’s argument is premised on the fact that Bigger

will    be   subject   to   the   FLSA’s     highly   compensated      employee

exemption, and the Court cannot use that test on CSMs who made



                                    - 33 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 34 of 38 PageID #:1372



under   $100,000.    See    29   C.F.R.      § 541.601(c).     However,     “the

applicability of FLSA exemptions typically is not addressed during

step one of the certification analysis.” Slaughter v. Caidan Mgmt.

Co., LLC, 317 F. Supp. 3d 981, 990 (N.D. Ill. 2018). And Plaintiffs

can be similarly situated for purposes of the FLSA even when “there

are distinctions in their job titles, functions, or pay.” Jirak v.

Abbott Labs., Inc., 566 F. Supp. 2d 845, 849 (N.D. Ill. 2008).

This argument fails.

     Plaintiff has made a “modest factual showing” that she and

similarly situated employees were victims of a common policy that

violated the FLSA. Pfefferkorn, 2019 WL 354968, at *2. Accordingly,

the Court proceeds to Plaintiff’s Proposed Notice to the FLSA

putative collective members. (See Proposed Notice, Ex. A to Pl.’s

Mot. for Cond. Cert., Dkt. No. 45-1.)

                            2.   Form of Notice

     Facebook     argues    that    several     of    Plaintiff’s      requests

regarding notice to the proposed collective are inappropriate.

First, Defendant contends that Plaintiff’s Proposed Notice should

inform potential opt-in plaintiffs if there are circumstances in

which they may have to bear costs or pay fees to Plaintiff’s

counsel. However, Plaintiff’s counsel has assured the Court that

there are “no circumstances” in which opt-in plaintiffs would need

to bear costs or pay fees to Plaintiff’s counsel. (Pl.’s Reply to



                                    - 34 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 35 of 38 PageID #:1373



Mot. for Cond. Cert., Dkt. No. 55.) The Court denies this requested

revision.

     Second, Defendant claims that sending the Proposed Notice via

email, per Bigger’s request, would be intrusive and unwarranted.

However, this Court agrees with the many other courts that have

concluded that because communication by email is “the norm,” notice

by email is appropriate. See Grosscup v. KPW Mgmt., Inc., 261 F.

Supp. 3d 867, 880 (N.D. Ill. 2017) (collecting cases); Atkinson v.

TeleTech Holdings, Inc., No. 3:14–cv–253, 2015 WL 853234, *5 (S.D.

Ohio Feb. 26, 2015) (noting that notice via both U.S. mail and e-

mail to all potential opt-in plaintiffs in an FLSA action “appears

to be in line with the current nationwide trend”). Particularly in

this case, where the opt-in plaintiffs all work or have worked for

a digital media company, using email enhances the chance that they

receive notice. Plaintiff is authorized to send the Proposed Notice

via email.

     Third, Plaintiff requests to send a reminder notice 20 days

before the end of the opt-in period to any opt-in plaintiffs who

have not returned their opt-in consent forms. Defendant believes

this request should be denied, arguing that a reminder notice is

both unnecessary and unfair to Facebook, as it may be interpreted

as the Court encouraging putative collective members to join this

action. The Court agrees. A reminder is unnecessary given the



                                    - 35 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 36 of 38 PageID #:1374



adequacy     of    both    U.S.    mail     and   email   notice   and    may    be

misinterpreted as judicial encouragement to join the lawsuit. See

Witteman v. Wisconsin Bell, Inc., No. 09-CV-440, 2010 WL 446033,

at *3 (W.D. Wis. Feb. 2, 2010) (“The purpose of notice is simply

to inform potential class members of their rights. Once they

receive that information, it is their responsibility to act as

they   see   fit.”).      The   Court    denies   Plaintiff’s   request    for    a

reminder notice.

       Fourth, Defendant asks the Court to deny Plaintiff’s request

to post the Proposed Notice in all Facebook offices where members

of the FLSA Collective are likely to view it. Defendant argues

that mailed notice is adequate and posting notice in its place of

business     is    too    intrusive.      Workplace   postings can   be    overly

intrusive,        especially      when    a workplace posting is     meant       to

supplement a mailed notice. See Howard v. Securitas Sec. Servs.,

USA Inc., No. 08 C 2746, 2009 WL 140126, at *9 (N.D. Ill. Jan. 20,

2009); Lane v. Atlas Roofing Corp., No. 4:11-CV-04066, 2012 WL

2862462, at *3 (C.D. Ill. July 11, 2012). To justify this sort of

duplicative notification, there must be some showing that notice

via both U.S. mail and email is insufficient to provide prospective

members with accurate and timely notice of their potential right

to join the lawsuit. Id. Plaintiff has made no such showing. The




                                         - 36 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 37 of 38 PageID #:1375



Court therefore denies her request to post the Proposed Notice in

Defendant’s workplace.

     Subject     to    the    modifications         noted     above,     Plaintiff’s

Proposed Notice meets the requirements of “timeliness, accuracy

and information.” Hoffmann-La Roche, 493 U.S. at 172. The Court

approves it.

                               IV.      CONCLUSION

     For the reasons stated herein, Defendant’s Motion for Summary

Judgment     (Dkt.    No.    48)   is     denied.     Plaintiff’s        Motion    for

Conditional    Certification       of    an   FLSA   collective        action     (Dkt.

No. 45) is granted in part and denied in part as follows:

     1.    The Court conditionally certifies a collective action by

Plaintiffs    and     similarly    situated       members     of   the    collective

pursuant to 29 U.S.C. § 216(b), defined as:

     All individuals who were employed by Facebook as Client
     Solutions Managers at level IC-3 or IC-4 at any location
     in the United States during the period from three years
     prior to the entry of this Order, and as extended by
     stipulation of the parties, to the present.

     2.    The Court orders Facebook to produce to Plaintiff in a

usable electronic format the names, last-known mailing address,

email   address,      telephone    number,       dates   of   employment,       social

security numbers, and dates of birth of all FLSA Collective members

to be notified. Facebook shall tender this information to Plaintiff

on or before April 2, 2019.



                                        - 37 -
 Case: 1:17-cv-07753 Document #: 64 Filed: 03/22/19 Page 38 of 38 PageID #:1376



     3.    The Court orders notice to the FLSA Collective in the

form of her Proposed Notice. The opt-in period will be 60 days

from the Notice mailing.

     4.    The Court authorizes Plaintiff to send the Proposed

Notice, at her expense, by first-class U.S. Mail and email to all

members of the FLSA Collective to inform them of their right to

opt-in to this lawsuit.

     5.    The Court denies Plaintiff’s request for a reminder

notice 20 days before the conclusion of the opt-in period.

     6.    The   Court    denies    Plaintiff’s      request    to   post    the

Proposed Notice in Facebook’s offices.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 3/22/2019




                                    - 38 -
